           Case 1:19-vv-00305-UNJ Document 30
                                           25 Filed 08/27/20
                                                    07/22/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-305V
                                         UNPUBLISHED


    STACEY STEPHENS POLLOCK,                                  Chief Special Master Corcoran

                         Petitioner,                          Filed: July 22, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

        On February 26, 2019, Stacey Stephens Pollock filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered she suffered a shoulder
injury related to vaccine administration (SIRVA) as a result of receiving the influenza
(flu) vaccination on October 28, 2016.. Petition at 1. Petitioner further alleges that she
received the vaccination in the United States, she suffered the residual effects of her
injury for more than six months, and no lawsuits have been filed or settlements or
awards accepted by anyone due to Petitioner’s vaccine-related injury. Petition at 9. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

     On July 22, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On July 21, 2020, Respondent filed a proffer on award of

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:19-vv-00305-UNJ Document 30
                                           25 Filed 08/27/20
                                                    07/22/20 Page 2 of 2



compensation (“Proffer”) indicating Petitioner should be awarded $75,776.64. Proffer at
5. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

      Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $75,776.64 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
